DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.W., the Mother,
                                  Appellant,

                                      v.

DEPARTMENT OF CHILDREN AND FAMILIES, GUARDIAN AD LITEM
             PROGRAM, and C.W., the Father,
                      Appellees.

                                No. 4D17-1671

                          [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 502016DP000548.

  Andrew A. Holness of Andrew A. Holness, P.A., West Palm Beach, for
appellant.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellee C.W., the Father.

  Sebastian Camilo Mejia of Kubicki Draper, P.A., Orlando, and
Thomasina Moore, Sanford, for appellee Guardian ad Litem Program.

    Richard H. Nelson, West Palm Beach and Meredith K. Hall, Bradenton,
for appellee Florida Department of Children and Families.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.